         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                           Grand Jury Sworn in on January 8, 2021


 UNITED STATES OF AMERICA                        :    CRIMINAL NO. 21-cr-
                                                 :
             v.                                  :    GRAND JURY ORIGINAL
                                                 :
 JONATHANPETER ALLEN KLEIN,                      :    VIOLATIONS:
 (Counts 1, 2, 3, 4, 5, 6)                       :    18 U.S.C. § 371
                                                 :    (Conspiracy)
 and                                             :
                                                 :    18 U.S.C. §§ 1512(c)(2), 2
 MATTHEW LELAND KLEIN,                           :    (Obstruction of an Official Proceeding and
 (Counts 1, 2, 3, 4, 5, 6)                       :    Aiding and Abetting)
                                                 :
                                                 :    18 U.S.C. §§ 231(a)(3), 2
                    Defendants.                  :    (Obstruction of Law Enforcement During
                                                 :    Civil Disorder and Aiding and Abetting)
                                                 :
                                                 :    18 U.S.C. §§ 1361, 2
                                                 :    (Destruction of Government Property and
                                                 :    Aiding and Abetting)
                                                 :
                                                 :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                                                 :    Building or Grounds)
                                                 :
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly Conduct in a Restricted
                                                 :    Building or Grounds)



                                          INDICTMENT
       The Grand Jury charges that, at all times material to this Indictment, on or about the dates

and at or about the times stated below:
            Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 2 of 11




                                           Introduction
The 2020 United States Presidential Election and the Official Proceeding on January 6, 2021

       1.       The 2020 United States Presidential Election occurred on November 3, 2020.

       2.       The United States Electoral College (“Electoral College”) is a group required by

the Constitution to form every four years for the sole purpose of electing the president and vice

president, with each state appointing its own electors in a number equal to the size of that state’s

Congressional delegation.

       3.       On December 14, 2020, the presidential electors of the Electoral College met in the

state capital of each state and in the District of Columbia and formalized the result of the 2020

U.S. Presidential Election: Joseph R. Biden, Jr. and Kamala D. Harris were declared to have won

sufficient votes to be elected the next president and vice president of the United States.

       4.       On January 6, 2021, a Joint Session of the United States House of Representatives

and the United States Senate (“the Joint Session”) convened in the United States Capitol (“the

Capitol”) to certify the vote of the Electoral College of the 2020 U.S. Presidential Election (“the

Electoral College vote”).

                                         The Proud Boys

       5.       The Proud Boys describes itself as a “pro-Western fraternal organization for men

who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys

members routinely attend rallies, protests, and other events, some of which have resulted in

violence involving members of the group. There is an initiation process for new members of the

Proud Boys, and members often wear black and yellow polo shirts or other apparel adorned with

Proud Boys logos to public events.




                                                 2
             Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 3 of 11



                                            Conspirators

        6.       JONATHANPETER ALLEN KLEIN (“J. KLEIN”), is a 21-year-old resident of

Oregon. J. KLEIN is a self-identified member of the Proud Boys. J. KLEIN is the brother of

MATTHEW LELAND KLEIN.

        7.       MATTHEW LELAND KLEIN (“M. KLEIN”), is a 24-year-old resident of Oregon.

M. KLEIN is the brother of J. KLEIN.

                        The Attack at the U.S. Capitol on January 6, 2021

        8.       On December 19, 2020, plans were announced for a Stop the Steal protest event in

Washington, D.C. on January 6, 2021, which protest would coincide with Congress’s certification

of the Electoral College vote.

        9.       On December 27, 2020, J. KLEIN notified his employer that he wanted to take time

off from work between January 4 and 8, 2021, so that he and his brother could attend the “stop the

steal rally in DC.”

        10.      On December 29, 2020, J. KLEIN and M. KLEIN obtained airline tickets to travel

from Portland, Oregon, to Philadelphia, Pennsylvania, on January 4, 2021. The tickets were paid

for in cash.

        11.      On or before January 5, 2021, J. KLEIN and M. KLEIN traveled from Philadelphia

to Washington, D.C.

        12.      On January 6, 2021, only authorized individuals with appropriate identification

were allowed on the Capitol grounds or inside the Capitol building. The Capitol is secured 24

hours a day by United States Capitol Police (“Capitol Police”) and permanent and temporary

barriers that restrict access to the Capitol grounds and building.




                                                  3
         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 4 of 11




       13.     On January 6, 2021, at 12:45 p.m., a large crowd began to gather outside the Capitol

perimeter.

       14.     Pedestrian entrances to the Capitol grounds were guarded by Capitol Police.

Prominent signs posted on metal barriers at pedestrian entrances and other locations stated,

“AREA CLOSED By order of the United States Capitol Police Board.”

       15.     At 12:53 p.m., a group of people forcibly breached the barriers on the west side of

the Capitol and members of the crowd charged past the trampled barriers and onto Capitol grounds.

       16.     At 1:00 p.m., the Joint Session convened in the Capitol to certify the Electoral

College vote. Vice President Michael R. Pence, in his constitutional duty as President of the

Senate, presided over the Joint Session, and Vice President-elect Harris was also present.

       17.     Outside the Capitol, law enforcement struggled to maintain control of the growing

crowd that had advanced onto the Capitol grounds.

       18.     Crowd members, including J. KLEIN and M. KLEIN, eventually forced their way

through, up, and over additional Capitol Police barricades and advanced to the building’s exterior

façade. Capitol Police officers attempted to maintain order and stop the crowd from entering the

Capitol building. Prior to 2:13 p.m., the doors and windows of the Capitol building were locked

or otherwise secured.

       19.     By 2:13 p.m., crowd members had begun to force entry into the Capitol building

by breaking windows and forcing open doors. The crowd was not lawfully authorized to enter or

remain inside the Capitol building, and no crowd member submitted to security screenings or

weapons checks by Capitol Police or other security officials. Other crowd members encouraged

and otherwise assisted the forced entry, affording J. KLEIN and M. KLEIN the ability to enter the

Capitol building.



                                                4
         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 5 of 11




       20.      Shortly after the Capitol had been breached, at 2:20 p.m., members of the House

and Senate (including Vice President Pence)—who had withdrawn to separate chambers to resolve

an objection—were evacuated from their respective chambers. The Joint Session was halted while

Capitol Police and other law-enforcement officers worked to restore order and clear the Capitol

building and grounds of the unlawful occupants.

       21.      Later that night, law enforcement regained control of the Capitol building and

grounds. At approximately 8:00 p.m., the Joint Session reconvened, presided over by Vice

President Pence, who had remained within the Capitol building in a secure location throughout

these events.

       22.      In the course of these events, approximately 81 members of the Capitol Police and

58 members of the Metropolitan Police Department were assaulted. The Capitol suffered millions

of dollars in damage—including broken windows and doors, graffiti, and residue from pepper

spray, tear gas, and fire extinguishers deployed both by crowd members who stormed the Capitol

and by Capitol Police officers trying to restore order. Additionally, many media members were

assaulted and had cameras and other news-gathering equipment destroyed.

                                        COUNT ONE
                                 (Conspiracy—18 U.S.C. § 371)

       23.      The introductory allegations set forth in paragraphs 1 through 22 are re-alleged and

incorporated by reference as though set forth herein.

                                         The Conspiracy

       24.      From as early as January 6, 2021, in the District of Columbia and elsewhere, the

defendants,

                           JONATHANPETER ALLEN KLEIN and
                              MATTHEW LELAND KLEIN,



                                                 5
         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 6 of 11




did knowingly combine, conspire, confederate, and agree with each other and others known and

unknown, to commit offenses against the United States, namely, (1) to corruptly obstruct,

influence, and impede an official proceeding, that is, Congress’s certification of the Electoral

College vote, and to attempt to do so, in violation of Title 18, United States Code, Section

1512(c)(2) and (2) to obstruct, impede, and interfere with law enforcement officers engaged in the

lawful performance of official duties incident to and during the commission of a civil disorder, in

violation of Title 18, United States Code, Section 231(a)(3).

                                     Purpose of the Conspiracy

       25.      The purpose of the conspiracy was (1) to corruptly stop, delay, or hinder Congress’s

certification of the Electoral College vote, and (2) to obstruct and interfere with law enforcement

officers engaged in their official duties to protect the Capitol and its occupants from those who

had unlawfully advanced onto Capitol grounds.

                                        Manner and Means

       26.      J. KLEIN and M. KLEIN, with others known and unknown, carried out the

conspiracy through the following manner and means, among others, by:

             a. Traveling to Washington, D.C. prior to the January 6 attack;

             b. Storming past barricades, Capitol Police, and other law enforcement officers;

             c. Gaining access to and assisting others with gaining access to restricted areas of the

                Capitol’s grounds;

             d. Entering the Capitol building;

             e. Forcing open secure exterior doors of the Capitol, which were guarded by law

                enforcement officers; and




                                                  6
         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 7 of 11




             f. Interfering with efforts by law enforcement to stop the crowd from gaining access

                to the Capitol.

                                            Overt Acts
       27.      On January 6, 2021, J. KLEIN and M. KLEIN entered the restricted areas of the

Capitol grounds.

       28.      At 2:11 p.m., M. KLEIN assisted members of the crowd, who had breached the

Capitol’s restricted grounds, with using a police barricade to climb a wall and gain access to an

external stairwell leading to the Upper West Terrace of the Capitol.

       29.      At 2:16 p.m., J. KLEIN entered the Capitol building through a door on the

northwest side of the Capitol. J. KLEIN engaged in a celebratory exchange with an identified

member of the Proud Boys (“PERSON 1”).

       30.      At 2:18 p.m., M. KLEIN entered the Capitol building through the same door on the

northwest side of the Capitol.

       31.      J. KLEIN entered the Capitol Rotunda. While there, J. KLEIN engaged in another

celebratory exchange with PERSON 1 during which J. KLEIN greeted PERSON 1 by declaring,

“proud of your f***ing boy!”

       32.      J. KLEIN and M. KLEIN exited the Capitol. After exiting the Capitol, J. KLEIN

and M. KLEIN worked in coordination to forcibly open a secured door on the Capitol’s north side.

Federal law enforcement officers were visible on the other side of the door while J. KLEIN and

M. KLEIN took this action.

       33.      When federal law enforcement officers responded to the violent entry, M. KLEIN

put on protective goggles.

       34.      M. KLEIN then advanced toward the law enforcement officers and used a Gadsden

flag affixed to a flagpole to interfere with efforts by law enforcement to disperse the crowd.

                                                 7
          Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 8 of 11




                    (In violation of Title 18, United States Code, Section 371)

                                         COUNT TWO
             (18 U.S.C. §§ 1512(c)(2), 2—Obstruction of an Official Proceeding and
                                      Aiding and Abetting)

       35.      Paragraphs 1 through 22 and paragraphs 27 through 34 of this Indictment are re-

alleged and incorporated as though set forth herein.

       36.      On January 6, 2021, in the District of Columbia and elsewhere, the defendants,

                           JONATHANPETER ALLEN KLEIN and
                              MATTHEW LELAND KLEIN,

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did aid

and abet others known and unknown to do the same; that is, J. KLEIN and M. KLEIN unlawfully

entered the Capitol grounds or the Capitol building to, and did, stop, delay, and hinder Congress’s

certification of the Electoral College vote.

               (In violation of Title 18, United States Code, Sections 1512(c)(2), 2)

                                    COUNT THREE
  (18 U.S.C. § 231(a)(3), 2— Obstruction of Law Enforcement During Civil Disorder and
                                  Aiding and Abetting)

       37.      Paragraphs 1 through 22 and paragraphs 27 through 34 of this Indictment are re-

alleged and incorporated as though set forth herein

       38.      On January 6, 2021, in the District of Columbia and elsewhere, the defendants,

                           JONATHANPETER ALLEN KLEIN and
                              MATTHEW LELAND KLEIN,

committed and attempted to commit an act to obstruct, impede, and interfere with law enforcement

officers lawfully engaged in official duties incident to and during the commission of a civil

disorder, and did aid and abet others known and unknown to do the same, and the civil disorder




                                                 8
            Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 9 of 11




obstructed, delayed, and adversely affected the conduct and performance of a federally protected

function.

                (In violation of Title 18, United States Code, Sections 231(a)(3), 2)

                                    COUNT FOUR
    (18 U.S.C. §§ 1361, 2—Destruction of Government Property and Aiding and Abetting)

       39.      Paragraphs 1 through 22 and paragraphs 27 through 34 of this Indictment are re-

alleged and incorporated as though set forth herein.

       40.      On January 6, 2021, in the District of Columbia and elsewhere, the defendants,

                           JONATHANPETER ALLEN KLEIN and
                              MATTHEW LELAND KLEIN,

attempted to, and did, willfully injure and commit depredation against property of the United

States, and did aid and abet others known and unknown to do so; that is, J. KLEIN and M. KLEIN

together and with others known and unknown, aided and abetted others known and unknown to

forcibly enter the Capitol and thereby caused damage to the building in an amount more than

$1,000.

                  (In violation of Title 18, United States Code, Sections 1361, 2)




                                                 9
         Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 10 of 11




                                    COUNT FIVE
  (18 U.S.C. § 1752(a)(1)—Entering and Remaining in a Restricted Building or Grounds)

       41.     Paragraphs 1 through 22 and paragraphs 27 through 34 of this Indictment are re-

alleged and incorporated as though set forth herein.

       42.     On January 6, 2021, within the District of Columbia and elsewhere, the defendants,

                             JONATHANPETER ALLEN KLEIN and
                                MATTHEW LELAND KLEIN,

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any

posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-Elect were temporarily visiting, without

lawful authority to do so.

                (In violation of Title 18, United States Code, Section 1752(a)(1))

                                      COUNT SIX
     (18 U.S.C. § 1752(a)(2)—Disorderly Conduct in a Restricted Building or Grounds)

       43.     Paragraphs 1 through 22 and paragraphs 27 through 34 of this Indictment are re-

alleged and incorporated as though set forth herein.

       44.     On January 6, 2021, within the District of Columbia and elsewhere, the defendants,

                             JONATHANPETER ALLEN KLEIN and
                                MATTHEW LELAND KLEIN,

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity

to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted

area within the United States Capitol and its grounds, where the Vice President and Vice President-

Elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.



                                                 10
      Case 1:21-cr-00237-RDM Document 1 Filed 03/19/21 Page 11 of 11




           (In violation of Title 18, United States Code, Section 1752(a)(2))




                                               A TRUE BILL




                                               FOREPERSON




CHANNING D. PHILLIPS
ACTING U.S. ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA




                                          11
